DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 58 and 78-83 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US PG Pub. 20160333458) in view of Alizadeh et al. (Publication entitled “Dynamics of Ice Nucleation on Water Repellent Surfaces”, 2012) hereinafter referred to as Haupt and Alizadeh, respectively.
Regarding Claim 58, Haupt discloses a method for preventing or delaying the onset of a phase change on a surface (“an anti-ice coating comprising at least one rare earth metal oxide, a method for the production thereof, and the use of this anti-ice coating for preventing the formation of ice on, or for reducing the adherence of ice to, at least one surface”, abstract), said method comprising: 
providing a modified surface that comprises a surface modification (“an anti-icing coating comprising at least one rare earth metal oxide”, ¶ [1]), wherein 
the modified surface increases the energy barrier to a phase change or driving force required for a phase change from a first phase to a second phase for a substance that is in contact with the modified surface, in comparison to an unmodified surface that is identical to the modified surface with the exception that the unmodified surface does not comprise the surface modification (“the technical effect of "freezing slowing down" is achieved when, by coating at least one surface of a two- or three-dimensional body at a surface temperature of -20°C., the time period from the point when a drop of a liquid substance, preferably water, is applied to this surface until the drop crystallizes, i.e., freezes, is extended, preferably by at least a factor of 2, preferably by at least a factor of 5, preferably by at least a factor of 10, preferably by at least a factor of 20, as compared with such a surface of the two- or three-dimensional body having no coating according to the invention or being preferred according to the invention and containing at least one rare earth metal and oxygen”, ¶ [174]); and 
contacting a fluid stream that comprises a substance in at least one first phase comprising the substance in a vapor phase and/or in a liquid phase with said modified surface under environmental conditions at which phase change to a second phase would occur on the unmodified surface, wherein said phase change is prevented or delayed on said modified surface in comparison to the unmodified surface (“the freezing-point-lowering effect that is particularly preferred according to the invention results, on the one hand, from a topography or structuring in the nanometer range provided according to the invention, in combination with the quantitative and qualitative definition of the coating used according to the invention”, ¶ [109], see also ¶ [174]). Although Haupt discloses a coating on a surface that delays freezing and that various parameters of the coating may be changed to reach a required freezing delay (i.e. thickness of coating, particle size, contact angle, material, topography, etc..), Haupt fails to explicitly disclose the energy barrier to phase change from said first phase to said second phase is greater than about 50% of the homogeneous nucleation energy. 
Haupt discloses that the freezing of a fluid on a substrate can be controlled due to various parameters of a coating on said substrate including contact angle (see ¶ [144]). Alizadeh, also drawn to coatings for delaying freezing of a fluid on a substrate, teaches that the energy barrier or energy threshold that must be surpassed in order to incur freezing, is directly related to contact angle “the contact angle affects both the interfacial surface area (for nuclei formation) and the energy barrier, or probability, of forming a single nucleus”, (see 5. Conclusions section). Therefore, the energy barrier or time delay that the substrate contains freezing fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger contact angle will result in a longer delay in freezing, other parameters remaining constant. Therefore, since the general conditions of the claim, i.e. that the coating on the substrate is utilized to delay freezing or rather increase the energy barrier, was disclosed in the prior art by Haupt, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plate member disclosed by Haupt having an energy See MPEP 2144.05 II.

Claims 58 and 78-83 are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US PG Pub. 20160333458) in view of Gao et al. (US PG Pub. 20100314575) hereinafter referred to as Haupt and Gao, respectively.
Regarding Claim 58, Haupt discloses a method for preventing or delaying the onset of a phase change on a surface (“an anti-ice coating comprising at least one rare earth metal oxide, a method for the production thereof, and the use of this anti-ice coating for preventing the formation of ice on, or for reducing the adherence of ice to, at least one surface”, abstract), said method comprising: 
providing a modified surface that comprises a surface modification (“an anti-icing coating comprising at least one rare earth metal oxide”, ¶ [1]), wherein 
the modified surface increases the energy barrier to a phase change or driving force required for a phase change from a first phase to a second phase for a substance that is in contact with the modified surface, in comparison to an unmodified surface that is identical to the modified surface with the exception that the unmodified surface does not comprise the surface modification (“the technical effect of ‘freezing slowing down’ is achieved when, by coating at least one surface of a two- or three-dimensional body at a surface temperature of -20°C., the time period from the point when a drop of a liquid substance, preferably water, is applied to this surface until the drop crystallizes, i.e., freezes, is extended, preferably by at least a factor of 2, preferably by at least a factor of 5, preferably by at least a factor of 10, preferably by at least a factor of 20, as compared with such a surface of the two- or three-dimensional body having no coating according to the invention or being preferred according to the invention and containing at least one rare earth metal and oxygen”, ¶ [174]); and 
contacting a fluid stream that comprises a substance in at least one first phase comprising the substance in a vapor phase and/or in a liquid phase with said modified surface under environmental conditions at which phase change to a second phase would occur on the unmodified surface, wherein said phase change is prevented or delayed on said modified surface in comparison to the unmodified surface (“the freezing-point-lowering effect that is particularly preferred according to the invention results, on the one hand, from a topography or structuring in the nanometer range provided according to the invention, in combination with the quantitative and qualitative definition of the coating used according to the invention”, ¶ [109], see also ¶ [174]). Although Haupt discloses a coating on a surface that delays freezing and that various parameters of the coating may be changed to reach a required freezing delay (i.e. thickness of coating, particle size, contact angle, material, topography, etc..), Haupt fails to explicitly disclose the energy barrier to phase change from said first phase to said second phase is greater than about 50% of the homogeneous nucleation energy. 
Haupt discloses that the freezing of a fluid on a substrate can be controlled due to various parameters of a coating on said substrate including particle size (see ¶ [43,93]). Gao, also drawn to coatings for delaying freezing of a fluid on a substrate, teaches that the nucleation process is directly related to the particle size…The energy barrier falls monotonically as R increases.  Because the icing probability is an exponential function of the free energy barrier, the dramatic increase of the icing probability with the particle size can be readily explained”, (see ¶ [51]). Therefore, the energy barrier or time delay that the substrate contains freezing fluid is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a smaller particle size will result in the fluid contacting air pockets and therefore a delay in freezing of the fluid occurs while also complicating the fabrication process as smaller particles involve increasing complexity in fabrication. Therefore, since the general conditions of the claim, i.e. that the coating on the substrate is utilized to delay freezing or rather increase the energy barrier, was disclosed in the prior art by Haupt, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plate member disclosed by Haupt having an energy barrier to phase change from said first phase to said second phase being greater than about 50% of the homogeneous nucleation energy. Furthermore, the range of greater than about 50% of the homogeneous nucleation energy is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention See MPEP 2144.05 II.
Regarding Claims 78-83, as the increase of the energy barrier is deemed a result effective barrier in the rejection of Claim 58, the same rationale applies to the energy 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763